DeBRULER, Justice,
concurring in result.
I agree with the majority opinion wherein it concludes that the statements of appellant to the store security guard were not inadmissible because not preceded by an advisement of rights and a valid waiver of rights as required by the case of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). However, this conclusion follows, not because there was no conduct amounting to interrogation, and not because appellant’s oral response to the interrogation was not incriminating. It is instead a proper conclusion for the sole reason that there was no “custody” as contemplated by Miranda. Bowman v. State (1984), Ind.App., 468 N.E.2d 1064. The security guard was not a police officer or acting as an agent of the police when following appellant from the store and confronting him; therefore, any restriction of movement resulting from the confrontation was not officially sanctioned, and there was no custody by government agents.